Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending; claims 1, 6, 11 and 16 are independent. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ganeshmani et al., Patent No.: US 10,659,219 (Ganeshmani) in view of Shi et al., Pub. No.: US 2019/0102409 (Shi).

Claim 1.	Ganeshmani teaches:
A method of distributed smart contract deployment implemented by a computing device, the method comprising:
receiving a smart contract source; (col. 9, ll. 43-51, request data/ a smart contract source is received for execution of a task)
converting the smart contract source to a smart contract code, the smart contract code to manage blockchain data transaction validation. (col. 9, ll. 43-51, the request is converted to “a smart contract to execute the task”; col. 10, ll. 9-19)
Ganeshmani did not specifically disclose deployment of the smart contract in a multi-tenant environment by installing the smart contract code at the tenant to enforce logic of the smart contract source at the tenant in the multi-tenant environment. 
Shi teaches deployment of the smart contract in a multi-tenant environment by installing the smart contract code at the tenant to enforce logic of the smart contract source at the tenant in the multi-tenant environment. (¶ 11, wherein each “customer blockchain can be provisioned, and can be run as a tenant. The system supports multiple blockchains, each provisioned and running as a separate tenant in a multitenant environment”; ¶ 85, wherein user-defined chaincode smart contracts are encapsulated in a container and ¶ 251, wherein an administrator of a Blockchain Cloud Service “can install chaincode to one or more local peer nodes”)
Ganeshmani provides for creating and monitoring workflows in a blockchain network by implementing a workflow using a smart contract. Ganeshmani, Abs. Shi provides for running a customer blockchain as a separate tenant in a multitenant environment. Shi, ¶ 11. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for deployment of the smart contract in a multi-tenant environment by installing the smart contract code at the tenant to enforce logic of the smart contract source at the tenant in the multi-tenant environment because doing so would provide for a multitenant environment in which each customer blockchain can be provisioned and run as a separate tenant. Shi, ¶¶ 11, 75, 251.

The method of claim 1, further comprising:
converting the smart contract source to a smart contract code for non-tenants of the multi-tenant environment; and sending the smart contract code to the non-tenants to install. (Ganeshmani, col. 9, ll. 43-51, wherein the “information pertinent for the execution of a task” is converted to “a smart contract to execute the task” and Shi, ¶ 76, wherein “the system allows for applications or customer applications to implement a distributed ledger with smart contracts as necessary or desirable for the applications. Clients and users of such a system can be internal or external to cloud blockchain trust-some blockchain networks may comprise components outside the cloud environment (or could be constrained to a particular cloud)” suggests that a smart contract is sent to a non-tenant to install)

Claim 3.	The method of claim 1, further comprising:
determining members of a blockchain to receive the smart contract code. ( Shi, ¶¶ 57, 76, wherein, “smart contracts are not only a key mechanism for encapsulating information and keeping it simple across the network, they can also be written to allow participants to execute certain aspects of transactions automatically” suggests that participants/members of a blockchain are determined for receiving the smart contract code for executing certain aspects of transactions automatically)

Claim 4.	The method of claim 1, further comprising:
converting a smart contract source to a smart contract package including metadata and virtual objects to implement the smart contract in the multi-tenant environment. (Ganeshmani, col. 9, ll. 43-51, wherein “any information pertinent for the execution of a task” is read on metadata and virtual objects for implementing the smart contract and Shi, ¶¶ 11, 198, wherein “Once built, the chaincode package (tgz file) will be uploaded to Cloud Storage”)

Claim 5.	The method of claim 1, further comprising:
adding the smart contract to the blockchain in parallel to the installing the smart contract code at the tenant. (Ganeshmani, col. 18, ll. 1-5, wherein a sequential operation may be performed in parallel “in order to achieve similar results in a manner that is more appropriate to the requirements of a specific application”; and Shi, ¶¶ 75-76, “Each customer blockchain can be provisioned, and can be run as a tenant. The system supports multiple blockchains, each provisioned and running as a separate tenant in a multitenant environment… the system allows for applications or customer applications to implement a distributed ledger with smart contracts as necessary or desirable for the applications”)    

Claim 6.	Ganeshmani teaches:
A method of distributed smart contract enforcement implemented by a computing device, the method comprising:
initiate execution of a smart contract code to evaluate a transaction; (col. 9, ll. 11-22, col. 10, ll. 9-19, col. 11, ll. 32-60; a smart contract is executed for validation of a transaction)
determining whether conditions of a smart contract associated with the smart contract code are met; and (col. 9, ll. 11-22, col. 10, ll. 9-19, col. 11, ll. 32-60; “the smart contract may verify that the blockchain transaction… If the verification…fails, the smart contract may not update the status of the workflow step in the workflow or may indicate that the workflow step performer has failed to complete the workflow step”)
rejecting the transaction by the smart contract code in response to the conditions not being met. (col. 11, ll. 32-60, “the smart contract may not update the status of the workflow step in the workflow or may indicate that the workflow step performer has failed to complete the workflow step” suggests rejection of the transaction)
Ganeshmani did not disclose a multi-tenant environment for smart contract enforcement.
  Shi discloses a multi-tenant environment for smart contract enforcement. (¶ 11, wherein each “customer blockchain can be provisioned, and can be run as a tenant. The system supports multiple blockchains, each provisioned and running as a separate tenant in a multitenant environment”)
Ganeshmani provides for creating and monitoring workflows in a blockchain network by implementing a workflow using a smart contract. Ganeshmani, Abs. Shi provides for running a customer blockchain as a separate tenant in a multitenant environment. Shi, ¶ 11. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for deployment of the smart contract in a multi-tenant environment because doing so would provide for a multitenant environment in which each customer blockchain can be provisioned and run as a separate tenant. Shi, ¶¶ 11, 75, 251.

Claim 7.	The method of claim 6, further comprising:
sending the transaction to be processed by a blockchain in response to the conditions being met. (Ganeshmani, col. 12, ll. 4-17, a verified transaction is sent to be processed by a workflow step performers in a blockchain network)

Claim 8.	The method of claim 7, further comprising:
receiving an indication of approval or rejection of the transaction from the blockchain. (Ganeshmani, col. 4, ll. 30-37, col. 12, ll. 4-17, an activation of the next step is an indication of approval of the transaction by a workflow step performers in a blockchain network)

Claim 9.	The method of claim 6, wherein the smart contract code is part of a smart contract package with metadata and virtual objects to implement the smart contract code. (Ganeshmani, col. 9, ll. 43-51, wherein “any information pertinent for the execution of a task” is read on metadata and virtual objects for implementing the smart contract and Shi, ¶¶ 11, 198, wherein “Once built, the chaincode package (tgz file) will be uploaded to Cloud Storage”)

Claim 10.	The method of claim 6, wherein the smart contract code includes logic to implement the associated smart contract at the tenant. (Ganeshmani , col. 4, ll. 51-60, “The computer code for the smart contract may contain a set of rules under which the parties to that smart contract agree to interact with each other”; Shi, ¶ 11, wherein each “customer blockchain can be provisioned, and can be run as a tenant. The system supports multiple blockchains, each provisioned and running as a separate tenant in a multitenant environment”; ¶ 64, “chaincode can comprise software defining an asset or assets, and the transaction instructions for modifying the asset(s)-it is the business logic. Chaincode enforces the rules for reading or altering key value pairs or other state database information”)

Claim 11.	Ganeshmani teaches:
A computing device configured to execute a smart contract deployment service, the computing device comprising: a non-transitory computer readable medium having stored therein the smart contract deployment service; and a processor coupled to the non-transitory computer readable medium, the processor configured to execute the smart contract deployment service, the smart contract deployment service to 
receive a smart contract source, (col. 9, ll. 43-51, request data/ a smart contract source is received and converted to a smart contract code as a service)
convert the smart contract source to a smart contract code for a tenant of the multi-tenant environment, the smart contract code to manage blockchain data transaction validation, and (col. 9, ll. 43-51, the request is converted to “a smart contract to execute the task”; col. 10, ll. 9-19)
Ganeshmani did not specifically disclose deployment of the smart contract in a multi-tenant environment and install the smart contract code at the tenant to enforce logic of the smart contract source at the tenant in the multi-tenant environment.
Shi teaches deployment of the smart contract in a multi-tenant environment and install the smart contract code at the tenant to enforce logic of the smart contract source at the tenant in the multi-tenant environment. (¶ 11, wherein each “customer blockchain can be provisioned, and can be run as a tenant. The system supports multiple blockchains, each provisioned and running as a separate tenant in a multitenant environment”; ¶ 85, wherein user-defined chaincode smart contracts are encapsulated in a container and ¶ 251, wherein an administrator of a Blockchain Cloud Service “can install chaincode to one or more local peer nodes”)
Ganeshmani provides for creating and monitoring workflows in a blockchain network by implementing a workflow using a smart contract. Ganeshmani, Abs. Shi provides for running a customer blockchain as a separate tenant in a multitenant environment. Shi, ¶ 11. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for deployment of the smart contract in a multi-tenant environment and install the smart contract code at the tenant to enforce logic of the smart contract source at the tenant in the multi-tenant environment because doing so would provide for an environment in which each customer blockchain can be provisioned and run as a separate tenant. Shi, ¶¶ 11, 75, 251.

Claim 12.	The computing device of claim 11, wherein in the smart contract deployment service to convert the smart contract source to a smart contract code for non-tenants of the multi-tenant environment, and to send the smart contract code to the non-tenants to install. (Ganeshmani, col. 9, ll. 43-51, wherein the request data is converted to “a smart contract to execute the task” and Shi, ¶ 76, wherein “the system allows for applications or customer applications to implement a distributed ledger with smart contracts as necessary or desirable for the applications. Clients and users of such a system can be internal or external to cloud blockchain trust-some blockchain networks may comprise components outside the cloud environment (or could be constrained to a particular cloud)” suggests that a smart contract is sent to a non-tenant to install)

Claim 13.	The computing device of claim 11, wherein in the smart contract deployment service to determine members of a blockchain to receive the smart contract code. ( Shi, ¶¶ 57, 76, wherein, “smart contracts are not only a key mechanism for encapsulating information and keeping it simple across the network, they can also be written to allow participants to execute certain aspects of transactions automatically” suggests that participants/members of a blockchain are determined for receiving the smart contract code for executing certain aspects of transactions automatically)

Claim 14.	The computing device of claim 11, wherein in the smart contract deployment service to convert a smart contract source to a smart contract package including metadata and virtual objects to implement the smart contract in the multi-tenant environment. (Ganeshmani, col. 9, ll. 43-51, wherein “any information pertinent for the execution of a task” is read on metadata and virtual objects for implementing the smart contract and Shi, ¶¶ 11, 198, wherein “Once built, the chaincode package (tgz file) will be uploaded to Cloud Storage”)

Claim 15.	The computing device of claim 11, wherein in the smart contract deployment service to add the smart contract to the blockchain in parallel to the installing the smart contract code at the tenant. (Ganeshmani, col. 18, ll. 1-5, wherein a sequential operation may be performed in parallel “in order to achieve similar results in a manner that is more appropriate to the requirements of a specific application”; and Shi, ¶¶ 75-76, “Each customer blockchain can be provisioned, and can be run as a tenant. The system supports multiple blockchains, each provisioned and running as a separate tenant in a multitenant environment… the system allows for applications or customer applications to implement a distributed ledger with smart contracts as necessary or desirable for the applications”)

Claim 16.	Ganeshmani teaches:
A computing device configured to execute a smart contract enforcement process, the computing device comprising: 
a non-transitory computer readable medium having stored therein a smart contract enforcement service; and (col. 9, ll. 43-51, request data/ a smart contract source is received and converted to a smart contract code as a service)
a processor coupled to the non-transitory computer readable medium, the processor configured to execute the smart contract enforcement service, the smart contract enforcement service to initiate execution of a smart contract code to evaluate a transaction, (col. 9, ll. 11-22, col. 10, ll. 9-19, col. 11, ll. 32-60; a smart contract is executed for validation of a transaction) to determine whether conditions of a smart contract associated with the smart contract code are met, (col. 9, ll. 11-22, col. 10, ll. 9-19, col. 11, ll. 32-60; “the smart contract may verify that the blockchain transaction… If the verification…fails, the smart contract may not update the status of the workflow step in the workflow or may indicate that the workflow step performer has failed to complete the workflow step”) and reject the transaction by the smart contract code in response to the conditions not being met. (col. 11, ll. 32-60, “the smart contract may not update the status of the workflow step in the workflow or may indicate that the workflow step performer has failed to complete the workflow step” suggests rejection of the transaction)
Ganeshmani did not disclose a multi-tenant environment for smart contract enforcement.
  Shi discloses a multi-tenant environment for smart contract enforcement. (¶ 11, wherein each “customer blockchain can be provisioned, and can be run as a tenant. The system supports multiple blockchains, each provisioned and running as a separate tenant in a multitenant environment”)
Ganeshmani provides for creating and monitoring workflows in a blockchain network by implementing a workflow using a smart contract. Ganeshmani, Abs. Shi provides for running a customer blockchain as a separate tenant in a multitenant environment. Shi, ¶ 11. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for deployment of the smart contract in a multi-tenant environment because doing so would provide for a multitenant environment in which each customer blockchain can be provisioned and run as a separate tenant. Shi, ¶¶ 11, 75, 251.

Claim 17.	The computing device of claim 16, wherein the smart contract enforcement service to send the transaction to be processed by a blockchain in response to the conditions being met. (Ganeshmani, col. 12, ll. 4-17, a verified transaction is sent to be processed by a workflow step performers in a blockchain network)

Claim 18.	 The computing device of claim 17, wherein the smart contract enforcement service to receive an indication of approval or rejection of the transaction from the blockchain. (Ganeshmani, col. 4, ll. 30-37, col. 12, ll. 4-17, an activation of the next step is an indication of approval of the transaction by a workflow step performers in a blockchain network)

Claim 19.	The computing device of claim 16, wherein the smart contract code is part of a smart contract package with metadata and virtual objects to implement the smart contract code. (Ganeshmani, col. 9, ll. 43-51, wherein “any information pertinent for the execution of a task” is read on metadata and virtual objects for implementing the smart contract and Shi, ¶¶ 11, 198, wherein “Once built, the chaincode package (tgz file) will be uploaded to Cloud Storage”)

Claim 20.	The computing device of claim 16, wherein the smart contract code includes logic to implement the associated smart contract at the tenant. (Ganeshmani , col. 4, ll. 51-60, “The computer code for the smart contract may contain a set of rules under which the parties to that smart contract agree to interact with each other”; Shi, ¶ 11, wherein each “customer blockchain can be provisioned, and can be run as a tenant. The system supports multiple blockchains, each provisioned and running as a separate tenant in a multitenant environment”; ¶ 64, “chaincode can comprise software defining an asset or assets, and the transaction instructions for modifying the asset(s)-it is the business logic. Chaincode enforces the rules for reading or altering key value pairs or other state database information”)

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Lu et al., “uBaaS: A unified blockchain as a service platform”:
Deployment as a service includes blockchain deployment service and smart contract deployment service. Users can configure the blockchain settings (such as difficulty and participant node IP) and deploy their customized blockchain network using uBaaS. Infrastructure-as-code is applied to the blockchain deployment service which enables the automation of deployment, configuration, and task management by the developed script. Once the blockchain is set up, users can monitor the status of blockchain at real-time and deploy the developed smart contracts on the blockchain. We assume we can access the participant nodes since we focus on consortium blockchain and private blockchain. Currently, both Ethereum blockchain and Hyperledger Fabric blockchain are supported. We plan to add more blockchain platforms as deployment options in uBaaS.
The smart contract deployment service enables users to select the developed smart contract (i.e. program) file and deploy the smart contract code on the blockchain. Besides, the smart contract address and Application Binary Interface (ABI) are stored in the off-chain database for invoking the deployed smart contract. Sec. 4.1.
Weber et al., “A Platform Architecture for Multi-Tenant Blockchain-Based Systems”:
A smart contract is a user-defined program that is deployed and executed on a blockchain system [12], [23], which can express triggers, conditions and business logic [21] to enable complex programmable transactions. p. 102
Fig. 2 illustrates the platform architecture we propose for multi-tenant blockchain-based systems. Each tenant has an individual permissioned blockchain to maintain their information. The platform owner hosts all admin nodes for producing blocks while the tenants/auditors host read-only nodes, which can be enforced through the blockchain configuration. The platform owner has access to all the tenants’ on-chain data, and provides APIs for writing to tenants’ chains. p. 104
There are two smart contracts in this architecture: a smart contract in each tenant’s permissioned blockchain and a smart contract in the public blockchain. The smart contract in each tenant’s blockchain is pre-deployed and included as part of genesis block. The Merkle tree data structure for T is stored in this smart contact, while its root RootT is placed in the smart contract in the public blockchain. The Merkle tree implementation uses Ethereum’s Merkle-Patricia tree library. p. 104
Liao et al., “Toward A Service Platform for Developing Smart Contracts on Blockchain in BDD and TDD styles”:
Currently, developing smart contracts is still a challenging task even for experienced programmers due to the lacking of an integrated tool for developing and testing. In response to this challenge, this paper presents a service platform that supports BDD-style (Behavior-Driven Development) smart contract development, testing, and deployment for the Ethereum based blockchains. This platform focuses on providing and resolving the cross-cutting concerns across the life-cycle of smart contract development. The feasibility of this platform is shown by demonstrating how an application scenario, namely, loyalty points exchange, can be implemented using the proposed platform. Our experiences indicate that the burdens of developers when developing smart contracts can be effectively reduced and thus increases the quality of contracts. Abs.
The process: building smart contracts in BDD/TDD styles…1) Create a project by setting up the related parameters for the contracts…2) Write the functional requirements and the Scenario steps…3) Writing step definitions and executing the integration test… 4) Creating or modifying the unit testing code and then processing the unit test… 5) Develop and deploy the contract…pp. 136-137
Balaraman et al., Pub. No.: US 2019/0164157:
Merchant system 120 browses issuer portal 130 for a smart contract… Issuer portal 130 may display, via merchant system 120, one or more smart contracts for the merchant to select… In response to the merchant being unable to locate a desirable smart contract to select, merchant system 120 may interact with issuer portal 130 to generate a merchant smart contract…in response to being unable to locate a useful or desirable smart contract, the merchant may desire to generate a merchant smart contract to meet its needs (e.g., to generate a new smart contract based on a proposed good or service to be sold). Issuer portal 130, via merchant system 120, may display an interface to the merchant with available selections to generate the merchant smart contract. For example, issuer portal 130 may display various smart contract templates (e.g., warranty, payment schedule, merchant rating/reputation, etc.) and the merchant may selected desired options for each template… Issuer portal 130 may generate the merchant smart contract based on the merchant's selection, and transmit the merchant smart contract to merchant system 120. Merchant system 120 transmits the merchant smart contract to merchant blockchain wallet 125 (step 211). The merchant smart contract is deployed to blockchain network 150 (step 213). Merchant blockchain wallet 125 may deploy/write the merchant smart contract (or invoke an API to perform the write), to blockchain network 150.¶ 36.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159